Opinion on Rehearing.
Salinger, J.
An opinion was filed in this case on February 18, 1916, which affirmed the action of the trial court. The plaintiff obtained a judgment against Glynn for $8,000. This judgment was reversed. See 163 Iowa 146. Another trial was had, and judgment entered against Glynn for $7,500. The object of this action is to -subject certain lands transferred by Glynn to his codefendant, Casady, to the satisfaction of this judgment. The -trial court declined to give plaintiff the full relief asked, but subjected the land to the extent of the difference between' the price claimed to have been paid by Casady and what it found was the value of the land sought to be subjected. As said, we have affirmed this action. A rehearing was granted. We adhere to the foregoing opinion, but some of the members of the court would modify the judgment and decree below by sub*877jecting the lands to the full amount of plaintiff’s judgment, with interest and costs.
It would be idle now to state in detail why this conclusion is now reached by some of us. Most of the reasons are found in said opinion last referred to. That sets out many badges of fraud, including the fact that the land was conveyed for a grossly inadequate price. The only thing that these judges add is that, upon what is found in said other opinion, the same*did not go far enough. The badges of fraud, including the inadequacy of consideration, seem to them to warrant more than the relief heretofore granted. That is to say, if they justify the relief granted below and affirmed before, they justify as well what these judges would do. It will not be amiss to point out in this connection that the former opinion lays no stress, for one thing, upon the fact that the trial judge, whose action we have heretofore fully affirmed, found that “defendant Glynn by these convejmnces was attempting and intending to defraud plaintiff in the collection of her judgment.”
They are not holding that there is any direct proof of actual fraud on the part of defendant Casady. The law recognizes that, when there is actual fraud, it will usually be- impossible to have direct proof of it. Recognizing this, it raises a conclusive presumption, if sufficient circumstances called badges of fraud are in evidence, that equity requires taking a conveyance out of the way of a creditor. They charge no one with actual guilt, but simply hold that such measure of proof has been furnished as that a court of equity must remove the conveyance as an obstacle to collecting a just debt.
The majority orders that the former opinion be adhered to. — Affirmed.
Gaynor, C. J., Evans, Preston and Stevens, JJ., concur.
Weaver and Salinger, JJ., dissent.